         Case 1:21-cr-00494-RC Document 20-1 Filed 09/15/21 Page 1 of 4




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     August 8, 2021

By e-mail
Herbert L. Greenman
42 Delaware Avenue Suite 120
Buffalo, NY 14202

       Re:      U.S. v. William Michael Sywak, 21-CR-494

Dear Counsel:

        I have uploaded to your account in USAFx the following discovery: all of the files listed
on the attached index (Exhibit A), which constitutes the second production of discovery in this
case. All files uploaded to USAFx will automatically be deleted after 60 days per the
automatic retention policy in place. Please download the files before then. This material is
subject to the terms of the Protective Order issued in this case.

        Note that all these files and their related physical attachments are currently being
formally processed for discovery by the discovery team assigned to the Capitol Riots cases. As
such, the same files will be re-produced with bates-stamps at a later date. Nevertheless, we
wanted to provide you what we can now as we wait for this processing to be finalized.

        You will notice that some of the files being produced refer to physical attachments that
were burned to a disk. If the physical attachments were too large to send via USAFx, they will
instead be provided with the formal discovery round after being processed, or will be produced
in another manner. This may include the full copy of your client’s cellphone.

         The following materials are designated as SENSITIVE under the protective order
in this case:

       0176-BF-3379402_0000032_Import.pdf

        The following materials are designated as HIGHLY SENSITIVE under the
protective order in this case:
         Case 1:21-cr-00494-RC Document 20-1 Filed 09/15/21 Page 2 of 4




       0176-BF-3379402_0000008_1A0000006_0000001_PHYSICAL.pdf
       0176-BF-3379402_0000009_1A0000006_0000001.csv
       0176-BF-3379402_0000036.pdf
       0176-BF-3379402_0000036_1A0000027_0000001.pdf
       0176-BF-3379402_0000036_1A0000027_0000002.3gp
       0176-BF-3379402_0000036_1A0000027_0000003.pdf
       0176-BF-3379402_0000036_1A0000027_0000004.3gp
       0176-BF-3379402_0000036_1A0000027_0000005.3gp
       0176-BF-3379402_0000036_1A0000027_0000006.jpg
       0176-BF-3379402_0000036_1A0000027_0000008_PHYSICAL.pdf
       0176-BF-3379402_0000036_1A0000027_0000009.jpg
       0176-BF-3379402_0000036_1A0000027_0000010.jpg
       0176-BF-3379402_0000036_1A0000027_0000012.jpg

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,

                                                    /s/ William Dreher
                                                    William Dreher
                                                    Assistant United States Attorney
Enclosure(s)




                                                2
        Case 1:21-cr-00494-RC Document 20-1 Filed 09/15/21 Page 3 of 4




Exhibit A:

      0176-BF-3379402_0000007_1A0000004_0000001_PHYSICAL.pdf
      0176-BF-3379402_0000023_1A0000027_0000001_PHYSICAL.pdf
      0176-BF-3379402_0000024.pdf
      0176-BF-3379402_0000024_1A0000017_0000001.pdf
      0176-BF-3379402_0000024_1A0000018_0000001.pdf
      0176-BF-3379402_0000024_1A0000019_0000001.pdf
      0176-BF-3379402_0000024_1A0000019_0000002.pdf
      0176-BF-3379402_0000024_1A0000019_0000003.pdf
      0176-BF-3379402_0000024_1A0000019_0000004.pdf
      0176-BF-3379402_0000024_1A0000019_0000005.pdf
      0176-BF-3379402_0000028_1A0000032_0000001_PHYSICAL.pdf
      0176-BF-3379402_0000029.pdf
      0176-BF-3379402_0000029_1A0000033_0000001.pdf
      0176-BF-3379402_0000029_1A0000033_0000002.pdf
      0176-BF-3379402_0000030.pdf
      0176-BF-3379402_0000030_1A0000034_0000001.pdf
      0176-BF-3379402_0000031.pdf
      0176-BF-3379402_0000031_1A0000035_0000001.pptx
      0176-BF-3379402_0000031_1A0000036_0000001.msg
      0176-BF-3379402_0000031_Import.pdf
      0176-BF-3379402_0000032_Redacted.pdf
      0176-BF-3379402_0000032_Import.pdf
      0176-BF-3379402_0000033_Redacted.pdf
      0176-BF-3379402_0000033_Import.pdf
      0176-BF-3379402_0000034_Redacted.pdf
      0176-BF-3379402_0000034_Import.pdf
      0176-BF-3379402_0000035.pdf
      0176-BF-3379402_0000035_1A0000037_0000001.pdf
      0176-BF-3379402_0000036.pdf
      0176-BF-3379402_0000036_1A0000027_0000001.pdf
      0176-BF-3379402_0000036_1A0000027_0000002.3gp
      0176-BF-3379402_0000036_1A0000027_0000003.docx
      0176-BF-3379402_0000036_1A0000027_0000004.3gp
      0176-BF-3379402_0000036_1A0000027_0000005.3gp
      0176-BF-3379402_0000036_1A0000027_0000006.jpg
      0176-BF-3379402_0000036_1A0000027_0000008_PHYSICAL.pdf
      0176-BF-3379402_0000036_1A0000027_0000009.jpg
      0176-BF-3379402_0000036_1A0000027_0000010.jpg
      0176-BF-3379402_0000036_1A0000027_0000012.jpg
      0176-BF-3379402_0000037.pdf
      0176-BF-3379402_0000037_1A0000038_0000001.pdf


                                      3
 Case 1:21-cr-00494-RC Document 20-1 Filed 09/15/21 Page 4 of 4




0176-BF-3379402_0000032_Import.pdf

0176-BF-3379402_0000008_1A0000006_0000001_PHYSICAL.pdf
0176-BF-3379402_0000009_1A0000006_0000001.csv
0176-BF-3379402_0000036.pdf
0176-BF-3379402_0000036_1A0000027_0000001.pdf
0176-BF-3379402_0000036_1A0000027_0000002.3gp
0176-BF-3379402_0000036_1A0000027_0000003.pdf
0176-BF-3379402_0000036_1A0000027_0000004.3gp
0176-BF-3379402_0000036_1A0000027_0000005.3gp
0176-BF-3379402_0000036_1A0000027_0000006.jpg
0176-BF-3379402_0000036_1A0000027_0000008_PHYSICAL.pdf
0176-BF-3379402_0000036_1A0000027_0000009.jpg
0176-BF-3379402_0000036_1A0000027_0000010.jpg
0176-BF-3379402_0000036_1A0000027_0000012.jpg




                                     4
